Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is not understood how a method of manufacturing can “reduce” the DDFEXT with the converting and reconfiguring steps, how the S parameter can be “converted”  and “generated”, and how the second system can be “reconfigured” since the present disclosure does not show the converting and reconfiguring circuits and explain how they perform the recited function. Correction or clarification is required. 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation of the limitation: “A method . . .  S parameter” on lines 1-13 is unclear and confusing, as such indefinite. It is unclear how a method of manufacturing can reduce the DDFEXT, what the “design” and “odd/even mode propagation  delays” are, how the delays can be added”, how the S parameter can be “converted” and “generated”, how the second system can be “reconfigured”, and how this limitation is read on the preferred embodiment. Insofar as understood, no means for performing these steps are seen on the drawings. The same is true for claim 3.
In claims 2 and 4, it is unclear what the “reduce differential-to- differential FEXT” is.

Allowable Subject Matter
          Claims 1-4 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
the steps of converting and reconfiguring as combined in claims 1 and 3.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842